Citation Nr: 0910901	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  08-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a psychiatric disability. 



REPRESENTATION

Appellant represented by:	The University of Detroit 
Mercy Veterans Law Clinic



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The Veteran served on active duty from December 1975 to 
October 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran and his representative have requested a hearing 
before a Veterans Law Judge via video conference from the RO.  
He has not been afforded such a hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The Veteran should be scheduled for a hearing 
before a Veterans Law Judge via video 
conference from the RO.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


